Per curiam.
A complaint was filed with the State Bar against respondent, 0. H. Williamson, alleging that he agreed to represent the complainant in a legal matter and accepted a retainer fee; however, he failed to render any services, and, despite demands from the complainant, he refused to refund the retainer fee or return the case file.
Respondent was personally served with a copy of the memorandum of complaint, and, although he acknowledged service, he failed to respond. After investigation, the State Disciplinary Board concluded that probable cause existed for issuance of a formal complaint on grounds that respondent had violated Standard Nos. 4, 22, 23, 44, 45, 61, and 68 of Bar Rule 4-102.
A special master was appointed by this court. Respondent was served with a copy of the formal complaint, and he failed to file an answer as required by Bar Rule 4-212 (a). The State Bar filed a motion for findings of fact and law by default and for a hearing in aggravation of discipline, pursuant to Bar Rule 4-103. After the hearing, the special master filed a report finding the facts as set forth in the formal complaint to be true by operation of default, and concluding that respondent violated the previously cited Standards.
In aggravation of discipline, the State Bar presented evidence of three prior disciplinary infractions pursuant to Bar Rule 4-103. For these infractions, respondent received a private reprimand and a formal letter of admonition; in addition, he received a one-year suspension. See In the Matter of O. H. Williamson, 256 Ga. 415 (349 SE2d *193746) (1986). The Review Panel of the State Disciplinary Board adopted the special master’s report, and the Review Panel has recommended that respondent be disbarred from the practice of law in the State of Georgia pursuant to Bar Rule 4-103.
Decided June 24, 1987.
William P. Smith III, General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
We approve of this recommendation, and it is directed that O. H. Williamson’s name be stricken from the rolls of those authorized to practice law in this State.

All the Justices concur.